[Cite as State v. Woods, 2021-Ohio-3173.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY


STATE OF OHIO,                                     CASE NO. 2021-L-044

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        -v-                                        Court of Common Pleas

ANTHONY T. WOODS,
                                                   Trial Court No. 2020 CR 000681
                 Defendant-Appellant.


                                            OPINION

                                             Decided:
                                            Judgment:


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Vanessa R. Clapp, Lake County Public Defender, and Melissa A. Blake, Assistant Public
Defender, 125 East Erie Street, Painesville, OH 44077 (For Defendant-Appellant).


JOHN J. EKLUND, J.

       {¶1}     Appellant, Anthony T. Woods, appeals his conviction after a plea of guilty,

on one count of burglary. At issue is the constitutionality of the Reagan Tokes Act. For

the following reasons, we affirm.

       {¶2}     Appellant was indicted and charged with four counts arising from a burglary

in Willoughby, Ohio on July 25, 2020. Pursuant to a plea agreement, three counts were

dismissed and Appellant entered a guilty plea on one count of burglary, a felony of the
second degree, in violation of R.C. 2911.12 (A)(2). Thereafter, the matter was set for

sentencing.

      {¶3}      Prior to sentencing, Appellant moved the trial court to declare the Reagan

Tokes Act, as applicable to his sentencing, unconstitutional. The trial court denied the

motion. Appellant was sentenced to a prison term of four to six years.

      {¶4}      Appellant raises five assignments of error, all of which challenge the

constitutionality of the Reagan Tokes Sentencing Act.

      {¶5}      “[1.]   The   Defendant-Appellant’s   constitutional   challenges   to   the

indeterminate prison sentence of four to six years that was ordered pursuant to the

‘Reagan Tokes Act,’ AKA Senate Bill 201, are ripe for review.

      {¶6}      [2.] The Defendant-Appellant’s indeterminate prison sentence of four to six

years that was ordered pursuant to the ‘Reagan Tokes Act,’ AKA Senate Bill 201, must

be reversed as the Reagan Tokes Act is unconstitutionally void for vagueness.

      {¶7}      [3.] The Defendant-Appellant’s indeterminate prison sentence of four to six

years that was ordered pursuant to the ‘Reagan Tokes Act,’ AKA Senate Bill 201, must

be reversed as the Reagan Tokes Act unconstitutionally violates the doctrine of

separation of powers.

      {¶8}      [4.] The Defendant-Appellant’s indeterminate prison sentence of four to six

years that was ordered pursuant to the ‘Reagan Tokes Act,’ AKA Senate Bill 201, violates

the constitutional right to trial by jury as guaranteed by the sixth and fourteenth

amendments to the United States Constitution and Article I, Section 5 of the Ohio

Constitution.




                                              2

Case No. 2021-L-044
      {¶9}    [5.] The Defendant-Appellant’s indeterminate prison sentence of four to six

years that was ordered pursuant to the ‘Reagan Tokes Act,’ AKA Senate Bill 201, violates

his constitutional rights to fair trial and due process as guaranteed by the fifth, sixth and

fourteenth amendments to the United States Constitution and Article I, Sections 5 & 10

of the Ohio Constitution.”

     {¶10}    This court has previously described the Reagan Tokes act:

              The Reagan Tokes Act went into effect in Ohio on March 22,
              2019. The Act requires a sentencing court imposing a prison
              term under R.C. 2929.14(A)(1)(a) or (2)(a), on or after the
              effective date, to order a minimum prison term under that
              provision and a maximum prison term as determined by R.C.
              2929.144(B). The Act also sets forth a presumption that an
              offender “shall be released from service of the sentence on
              the expiration of the offender’s minimum prison term or on the
              offender’s presumptive earned early release date, whichever
              is earlier.” R.C. 2967.271(B). The offender’s presumptive
              earned early release date is determined under R.C.
              2967.271(F), which permits the sentencing court to reduce the
              minimum term under certain circumstances.                   R.C.
              2967.271(A)(2).      The Department of Rehabilitation and
              Corrections (“DRC”) may rebut the R.C. 2967.271(B)
              presumption if it determines at a hearing that certain statutorily
              enumerated factors apply. R.C. 2967.271(C). If the DRC
              rebuts the presumption, it may maintain the offender’s
              incarceration after the expiration of the minimum prison term
              or presumptive earned early release date for a reasonable
              period of time, which “shall not exceed the offender’s
              maximum prison term.” R.C. 2967.271(D)(1).

State v. Ferguson, 11th Dist. Lake No. 2020-L-031, 2020-Ohio-5578, ¶ 8, appeal

accepted, 162 Ohio St.3d 1410, 2021-Ohio-961, 165 N.E.3d 333.

     {¶11}    “To be justiciable, a claim must be ripe for review, and a claim is not ripe ‘if

it rests on contingent events that may never occur at all.’” State ex rel. Quinn v. Delaware

Cty. Bd. of Elections, 152 Ohio St.3d 568, 2018-Ohio-966, 99 N.E.3d 362, ¶ 37, quoting

State ex rel. Jones v. Husted, 149 Ohio St.3d 110, 2016-Ohio-5752, 73 N.E.3d 463, ¶ 21.

                                              3

Case No. 2021-L-044
Additionally, “the danger or dilemma of the plaintiff must be present, not contingent on the

happening of hypothetical future events and the threat to his position must be actual and

genuine and not merely possible or remote.” In re Arnott, 4th Dist. 190 Ohio App.3d 493,

2010-Ohio-5392, 942 N.E.2d 1124, ¶ 17, quoting Bilyeu v. Motorists Mut. Ins. Co. (1973),

36 Ohio St.2d 35, 65 O.O.2d 179, 303 N.E.2d 871, at syllabus.

      {¶12}       Initially, we must address that Appellant relies solely on State v. Wilburn,

8th Dist. Cuyahoga No. 109507, 2021-Ohio-578, in which the Eighth District Court of

Appeals held that constitutional challenges presented by the Reagan Tokes Act are ripe

for review.1 Yet, several districts, including this court, have conversely concluded that

constitutional challenges to the Reagan Tokes Act are not ripe for review “because it is

uncertain whether the offender’s release date will extend past the minimum term of

imprisonment imposed.” State v. Lavean, 11th Dist. Lake No. 2020-L-045, 2021-Ohio-

1456, ¶ 8. In Lavean, this court concluded that the proper channel to raise constitutional

challenges to the Reagan Tokes Act is by a habeas corpus petition, assuming the

offender is held longer than the minimum term sentenced. Id. at ¶ 11.

      {¶13}       Similarly, here, the mere possibility that Appellant may be subjected to a

longer prison term imposed by the Reagan Tokes Act is too remote and solely conditioned

on the hypothetical occurrence of future events. While it is possible that Appellant may

be subjected to a longer prison sentence, it is equally possible that Appellant will only

serve the minimum sentence of four years and the Reagan Tokes Act may not affect him.

As stated above, the mere possibility that the event could happen is insufficient to claim



1 This court acknowledges the issue of whether constitutional challenges presented by the Reagan Tokes Act are ripe
for review is currently before the Ohio Supreme Court as a certified conflict case in State v. Maddox, 160 Ohio St. 3d
1505, 2020-Ohio-6913, 159 N.E. 3d 1150.
                                                          4

Case No. 2021-L-044
the argument is ripe. In re Arnott, 190 Ohio App.3d 493, 2010-Ohio-5392, 942 N.E.2d

1124, ¶ 17 (4th Dist.), quoting Thomson v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin

No. 09AP-782, 2010-Ohio-416, 2010 WL 438138, ¶ 10. Thus, the constitutional issues

are not yet ripe for review.

     {¶14}    Following the precedent of this court, we conclude that Appellant’s first

assignment of error, which argues that the constitutional issues presented by the Reagan

Tokes Act are ripe for review, is without merit. Thus, Woods’ assignments of error two

through five, which make specific constitutional challenges to the legislation, will not be

addressed as they are not yet ripe for review.

     {¶15}    The judgment of the Lake County Court of Common Pleas is affirmed.




MARY JANE TRAPP, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                             5

Case No. 2021-L-044